PCIJ_A_22_FreeZonesUpperSavoyGex_FRA_CHE_1929-08-19_ORD_01_EV-SE_05_FR.txt. 33

OBSERVATIONS DE M. HUBER

Les raisons données par la Cour pour écarter toute applica-
tion des dispositions du Statut annexé à la Convention dite de
Barcelone, entièrement exactes à l'égard de cette Convention
en tant que convention indépendante en vigueur entre les Puis- ~
sances qui l’auront ratifiée ou qui y auront adhéré, ne sont
pas nécessairement pertinentes pour l'application du Statut y
annexé dans le cadre spécifique et limité qu’a tracé l’arti-
cle 338 du Traité de Versailles. Il est difficile d'admettre que
l'exécution de l'article 338, qui prescrit impérativement — et
non pas simplement comme le second terme d'une alternative
possible — le remplacement du « régime formulé dans les arti-
cles 332 à 337 par celui qui sera institué dans une convention
générale », puisse dépendre de la ratification de cette conven-
tion en tant que telle par des États qui ont déjà ratifié le
Traité de Versailles et partant d’un acte laissé à la liberté
de chacune des Parties. |

Comme le remplacement du régime des articles 332 à 337
par celui qui est institué dans la Convention générale n’est
prévu aux articles 338, 343 et 345 que pour lesdits articles
énumérativement, donc limitativement indiqués, il ne semble
pas possible de conclure également par implication au remplace-
ment de l’article 331 par les dispositions de l’article premier du
Statut annexé à la Convention de Barcelone aux fins du cha-
pitre III de la section II de la Partie XII du Traité de Ver-
sailles relatif aux quatre réseaux fluviaux de l’Elbe, de l’Oder,
du Niémen et du Danube. L’applicabilité de la Convention de
Barcelone, en tant que convention indépendante, telle qu’elle
est visée par la deuxième phrase de l’article 338 précité, n’est
pas touchée par cette considération. Les limites de l’internationali-
sation, aux fins dudit chapitre III et, partant, de la juridic-
tion de la Commission internationale de l’Oder, demeurent donc
déterminées par l’article 331 ainsi que la Cour l’a admis.

 

(Signé) Max HUBER.
